Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4 and 7 are canceled. 
Claims 1, 5-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Bell et al. (2014/0356738) discloses “The system may be referred to herein for descriptive purposes as Ammonia/ Hydrogen/Electricity Production, or AHEP. The hydrogen based fuel systems is the unique assembly of the components outlined below to create a novel process and ability to produce electricity that can be utilized for both mobile and stationary purposes. Further, the system is capable of producing hydrogen on demand to be converted into electricity, thereby obviating the need for storing large amounts of explosive hydrogen”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a community system that uses hydrogen, comprising: an ammonia-hydrogen converter that is arranged in an industrial area and that converts ammonia to hydrogen; a hydrogen storage storing hydrogen supplied from the ammonia-hydrogen converter; an FC power generating facility with a fuel cell that generates electric power using hydrogen supplied from at least one of the ammonia-hydrogen converter and the hydrogen storage: and a house group with multiple houses that use electric power supplied from the FC power generating facility and hydrogen supplied from at least one of the ammonia-hydrogen converter and the hydrogen storage; wherein the ammonia-hydrogen converter and the house group are connected to each other through a pipeline for passage of hydrogen; wherein the ammonia-hydrogen converter supplies the pipeline with a mixed gas of hydrogen including ammonia; and wherein the mixed gas is delivered to the house group through the pipeline.

With respect to independent claim 6, the closest prior art reference Bell et al. (2014/0356738) discloses “The system may be referred to herein for descriptive purposes as Ammonia/ Hydrogen/Electricity Production, or AHEP. The hydrogen based fuel systems is the unique assembly of the components outlined below to create a novel process and ability to produce electricity that can be utilized for both mobile and stationary purposes. Further, the system is capable of producing hydrogen on demand to be converted into electricity, thereby obviating the need for storing large amounts of explosive hydrogen”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a hydrogen production method employed in a community system that uses hydrogen, the method comprising: a conversion step of converting ammonia to hydrogen using an ammonia-hydrogen converter arranged in an industrial area; wherein the ammonia-hydrogen converter and a house group are connected to each other through a pipeline for passage of hydrogen, and the conversion step comprises a step of supplying the pipeline with a mixed gas of hydrogen including ammonia; wherein the method further comprises delivering the mixed gas to the house group through the pipeline.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836